Citation Nr: 0707650	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-27 055	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2004 rating decision by 
the North Little Rock, Arkansas Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for hearing loss and 
a back injury.


FINDINGS OF FACT

1. The veteran entered active duty with pre-existing hearing 
loss.

2. The veteran's pre-existing hearing loss did not undergo an 
increase in disability during or as a result of service.

3.  With resolution of reasonable doubt, the veteran's back 
injury was sustained as a result of military service.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral hearing loss did not 
undergo aggravation or an increase in disability during 
active service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306, 3.385 (2006); VAOPGCPREC 3-03 (July 
16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

2.  The criteria for a grant of service connection for a back 
disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in May 
2004, July 2004, September 2004, and March 2006.

The May 2004 letter advised the veteran that evidence showing 
a disability linked to service was necessary to substantiate 
the claims.  The letter also described entitlement to service 
connection for "presumptive conditions" that are first 
shown after service.  The May 2004, July 2004 and September 
2004 letters all provided the veteran with examples of 
evidence necessary to support his claims including dates and 
places of medical treatment.  Medical authorizations were 
provided so VA could assist in obtaining private medical 
records.  Each of the letters advised the veteran of the 
evidence in the claims file, of VA's duty to obtain relevant 
federal records and that VA would make reasonable efforts to 
obtain private records.  The elements of a claim for service 
connection were also provided in the May 2004 letter.



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO sent the veteran a 
letter advising the veteran of such information in March 
2006.  Proceeding with this matter in its procedural posture 
would not therefore inure to the veteran's prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from the North Little Rock VA Heath Care 
System Medical Center ("VAMC").  Medical records were 
received and reviewed from Dr. C.D.H.,  Dr. H.N., Dr H.W., 
Dr. W.S., Merryville General Hospital, and Beauregard 
Memorial Hospital.  Additionally, the veteran has been 
afforded several examinations in connection with the claim in 
March 2005, April 2005 and September 2004.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Merits of the Claims

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions. Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 38 
C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition. With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service. Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post- 
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption- 
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor." Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra.

As addressed below, the dispositive issues on appeal concern 
whether: (1) the veteran's hearing loss, which existed prior 
to his induction into military service was aggravated by his 
military service; (2) whether the veteran's currently 
diagnosed thoracic spine injury is related to his military 
service.  To the first question regarding hearing loss, the 
Board concludes there is no service connection, and to the 
second, under the reasonable doubt doctrine, the Board finds 
in the veteran's favor and grants service connection for the 
thoracic spine injury.

Hearing Loss

The veteran contends that he incurred hearing loss while on 
active military duty, or that if such hearing loss preexisted 
service, it was aggravated thereby.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Under 38 C.F.R. § 3.304(b), a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examinations reports are to be 
considered as noted.

Review of the SMRs show the veteran was noted to have some 
hearing loss upon his entry onto active military duty in May 
1968.  The veteran scored 30/500; 30/1000; 20/2000 and 
30/4000 on the right ear and 10/500; 15/1000; 15/2000; and 
20/4000 on the left ear.  The examining physician's note 
describing "defective hearing" on the veteran's 1943 
service entrance exam is therefore "noted" and unequivocal.  
See Verdon v. Brown, 8 Vet. App. 529 (1996):Crowe v. Brown, 
7 Vet. App. 238 (1994).  Therefore, it must be determined 
whether the preexisting defective hearing was aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004) 
(Holding that if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder, 
and the burden falls on the veteran to establish 
aggravation.  38 U.S.C.A. 
§ 1153.  

The SMRS are highly probative to this inquiry, because they 
were generated with the specific purpose of ascertaining the 
veteran's the-state of physical readiness, akin to a 
statement of medical diagnosis and treatment which enjoys a 
high degree of value in the law. Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  The determination as to whether a preexisting 
condition was aggravated by military service is a question of 
fact.  See, e.g., Verdon, 8 Vet. App. at 535.   In other 
words, there must be clinical indications of an overall 
increase in the severity of the underlying condition as a 
whole, as contrasted to only the symptoms associated with it.

The veteran has not met the burden of establishing 
aggravation of a noted and preexisting condition here.  In 
fact, during service, the veteran's SMRs do not show 
complaint or treatment for ear or hearing problems.  
Moreover, the veteran's separation from service exam in June 
1971 shows the veteran's hearing is normal.  This would 
appear to indicate the veteran's hearing actually improved 
while in-service.

Where the question presented is one of medical causation or 
aggravation, lay statements alone are not sufficient to 
establish, competent (medical) evidence is necessary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has presented no medical opinion supporting his theory that 
his pre-existent bilateral hearing loss was aggravated by any 
incident of military service - the essential component of 
causation for the disability at issue.  His assertions have 
been considered, but as noted, they are not probative in the 
matter of medical causation.

The record evidence does not show complaint or treatment for 
the veteran's hearing loss for decades after his separation 
from service, further indicating the condition was not 
aggravated by service, because he did not have to seek 
treatment for it.  In fact, his private physician records 
state the veteran was not diagnosed with hearing loss until 
2004.  This does not constitute the required "lasting 
worsening of the condition."  See Routen, 10 Vet. App. at 
189 n.2; see also Verdon, 8 Vet. App. at 538.  

Accordingly, the Board finds that there is no competent 
evidence of record showing that the underlying disability 
underwent a permanent increase in disability while in-
service, and the claim is denied.

Back Injury

The veteran argues that he sustained a back injury in 
service, when he was struck by lightening.  While the veteran 
argues that this specific event was the causal factor in his 
disability, the Board is nonetheless obligated to review the 
record towards ascertaining whether there is any basis upon 
which to grant the claim.  Having done so, the Board has 
noted the presence of back symptoms in service, and 
continuous back pain since that time, and will grant the 
claim on the benefit-of-the-doubt doctrine.

Service medical records confirm the veteran was struck by 
lightening on his right side in July 1968 during his basic 
training at Fort Polk, Louisiana.  According to his SMRs, he 
was hospitalized for two weeks and subsequently discharged to 
regular duties.  For the remainder of his approximately three 
years in service; however, the veteran's SMRs reflect 
complaints of constant aching pain in his low back with 
radiation into his right leg.  Clinic notes consistently 
describe the veteran's pain as constant with no variances in 
his recitation of events or symptoms.  The veteran's June 
1971 military separation examination also clearly notes the 
lightening strike and the veteran's complaints of back 
problems.

Although there is little medical evidence following the 
veteran's separation from service in June 1971 to the 
present, the veteran submitted at least one private treatment 
report from a private clinic dated November 1991 that 
suggests a history of muscle spasms in his back.  The note 
indicates the veteran's back appears better and prescribes 
muscle relaxers and Tylenol #4 as needed.   The veteran began 
treatment with the North Little Rock VAMC in June 2003.   
Notes regarding his back and the lightening strike are among 
his initial records with the VAMC as he sought treatment 
almost immediately. 

A VA medical exam was afforded the veteran in September 2004.   
The examiner stated that on examination, the veteran appeared 
to have a normal gait.  He noted forward bending at 90 
degrees at which point the veteran developed a mild amount of 
pain.  He noted good lateral side-to-side motion with a mild 
amount of pain, especially on the right side right (where the 
veteran was struck by lightening) reported at the underside 
of the ribcage on the right posterior portion of his back.  
Patellar tendon reflexes were 2+ and symmetric and Achilles 
reflexes were 2+ and symmetric.  No evidence of clonus or 
Babinski sign was noted.  The veteran had good upgoing and 
downgoing toes and ankles and light touch sensation was 
intact throughout the lower extremities.  Straight leg raises 
were negative bilaterally.

The examiner diagnosed the veteran with muscle spasms, 
paraspinous muscles and thoracic spine with the rationale 
being that the veteran has spasmodic muscular activity with 
little evidence of changes to suggest reasons for complaints 
on his x-rays.  The examiner supported his conclusion on the 
fact that the veteran's symptoms seem to be relieved by 
muscle relaxers and naproxen which he stated is most 
consistent with spasmodic nerve activities.  

While the examiner observed that it would be speculative to 
comment on the relationship of the veteran's back complaints 
to the lightening other than the temporal relationship, he 
further noted that the veteran had no back pain prior to the 
injury and he developed back pains after the injury.

In April 2005, a second VA examiner provided an opinion and 
stated that he was unable to find any medical evidence to 
support that the lightening strike that occurred while the 
veteran was in service could be the direct cause of his 
muscle complaints.  However, the examiner diagnosed the 
veteran as having "minimal degenerative arthritis of the 
thoracic and lumbar spine."

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches). The first examiner 
was more detailed in his examination of the veteran including 
pain on motion and a detailed description of the veteran's 
oral and recorded history.  He provided his opinion of the 
severity of the veteran's back disorder and stated that 
although he could not comment as to whether or not lightening 
could cause such damage, the pain was not there before the 
veteran was struck by lightening and it was there after he 
was struck by lightening.  The second examiner was much more 
cursory in his examination.  He provided simple range of 
motion findings and broad generalizations about lack of 
readily available medical information.  

The record thus indicates that the veteran had repeated 
instances of back pain in service and continuous 
symptomatology thereafter.  Although the veteran was struck 
by lightning in service and this event has been focused upon 
in the adjudication process, the veteran need not demonstrate 
that the lightening strike caused his present back pain.  
Instead, all that he need demonstrate that there was some 
event in service and some competent evidence to establish a 
nexus between the current symptoms and such military service.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998) ((Both for the proposition that the 
essential components of a successful claim of service 
connection are:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event)).  

The veteran, whose military occupational specialty was that 
of a heavy equipment operator, is competent to provide lay 
evidence indicating constant symptoms.  "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).  Here, the veteran's 
testimony before the undersigned at a videoconference 
hearing, when evaluated with the other evidence of record, is 
both competent, credible and probative

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Here, the evidence in substantiation of his lightening 
strike, the injury and subsequent back problems throughout 
service of whatever source, (to include that which is noted 
on his separation examination); and his current diagnosis of 
a thoracic and lumbar spine disorder as evidenced in the 
April 2005 VA examination place the evidence in approximate 
balance and the Board will grant the benefit of the doubt to 
the veteran.

In sum, all elements for service connection for a back injury 
are reasonably established.  The Board finds, when resolving 
reasonable doubt in the veteran's favor, a back injury was 
incurred in service, warranting service connection.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for back injury is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


